ORDER

PER CURIAM.
Jermaine Lewis, Movant, appeals the circuit court’s judgment denying his Rule 24.035 motion without a hearing. Movant claims his counsel was ineffective for failing to explain to him that he would have to serve 85 percent of his sentence before being eligible for parole.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).